                                                                                             JS-6
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES -- GENERAL

Case No.      ED CV 19-306-JFW(SPx)                                                 Date: April 1, 2019

Title:        Mitchel Parker, et al. -v- Veolia Energy North America, LLC, et al.

PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                 None Present
              Courtroom Deputy                               Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                    ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                 None

PROCEEDINGS (IN CHAMBERS):               ORDER REMANDING ACTION TO SAN BERNARDINO
                                         COUNTY SUPERIOR COURT

       Pursuant to the Stipulation to Remand Removed Action filed on March 28, 2019 [Docket No.
11], the Court REMANDS this action to San Bernardino County Superior Court.



         IT IS SO ORDERED.




                                            Page 1 of 1                         Initials of Deputy Clerk sr
